DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on 04/24/2019. Claim 1-21 are pending and have been examined. Claims 1, 11 and 20 are independent claim. 
The present application claims foreign priority to application no. IN201911010877 (field on 03/20/2019).
Priority
Receipt is acknowledged certified copies of papers required by 27 CFR 1.55.

Special Definitions
Consistent with the well-established axiom in patent law that patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written descriptions clearly redefines the terms. See MPEP 2173.05(a).III
Applicant has defined “basic memory depth values” as “A basic memory depth value included in a sequence refers to the number of zeroes between two successive positive failure occurrence indicators. In this example, the sequence includes four basic memory depth values which are 3, 2, 2 and 4” in page 9-10  para [3], line 5-8. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 10-15, 18 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1:
Step 1:  Claim 1 recites a method for determining an error threshold value thus an article of manufacture, one of the four statutory categories of patentable subject matter.
Step 2A Prong 1:  The claim recites the limitations 
identifying……..a plurality of basic memory depth values based on a target sequence to be used for machine failure prediction; 
determining…..an average depth value based on the plurality of basic memory depth values;
determining…..an elementary sequence of a machine failure sequence associated with a predetermined depth value based on the average depth value, wherein the elementary sequence includes a plurality of zeroes and a plurality of ones; 
determining……a first fixed value and a second fixed value; 
generating…..a predicted sequence by replacing the plurality of ones of the elementary sequence with the first fixed value and replacing the plurality of zeroes with the second fixed value; 
determining…….an approximate value based on a vector distance between the elementary sequence and the predicted sequence; 
determining…….an elementary error threshold value corresponding to the elementary sequence of the machine failure sequence with the predetermined depth value based on the approximate value; 
determining……..an error threshold value Page 2 of 13Application No. 16/392,709 Docket No. AMICP0111 US corresponding to the target sequence based on both the determined elementary error threshold value and a standard deviation of the plurality of basic memory depth values; 
and 
determining whether a predetermined convergence condition of a recurrent neural network is satisfied based on the determined error threshold value, which are mental processes capable of being performed in the human mind (for example, these are evaluations) and mathematical (for example, specification Pg. 13 “For example, the average depth value for the target sequence in Figure 1E is 15; whereas the average depth value for the target sequence in Figure 1F is 50/3”; also see pg. [12] – [13]) but for mere instruction to perform the mental processes on a computer.
Step 2A Prong 2:  The claim recites the additional elements of 
by at least one processor in at least one computer system which, interpreted under 35 USC 112(f), are generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f))
Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instruction to apply a judicial exception does not amount to significant more. See MPEP 2106.05(f). Therefore, the claim does not include additional elements which provide an inventive concept nor represent significantly more than the abstract idea, and the claim is not patent eligible.

Claim 2, 3, 4, 7:
Claims 2, 3, 4 and 7 dependent on Claim 1, recites the additional mental process and mathematical steps of abstract ideas (“wherein the average depth value and the predetermined depth value are a same value”; “wherein the average depth value and the predetermined depth value are a different value”; “wherein the error threshold value corresponding to the elementary sequence of the machine failure sequence with the predetermined depth value is based on a Page 3 of 13Application No. 16/392,709 Docket No. AMICP0111 US predetermined constant coefficient”; “wherein determining…..an elementary error threshold value corresponding to the elementary sequence of the machine failure sequence with the predetermined depth value based on the approximate value is accomplished by experimentation”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 5:
Claim 5 dependent on Claim 4, recites the additional mathematical steps of abstract ideas (“wherein the predetermined constant coefficient is 1/1800”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 8 and 10:
Claims 8 and 10 dependent on Claim 1, recites the additional mathematical steps of abstract ideas (“wherein the first fixed value is 0.974 and the second fixed value is 0.026”; “wherein the target sequence is a composite sequence which includes a plurality of different basic memory depth values”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claims 21:
Claim 21 further recites the additional mathematical steps of (“determining an error threshold value when a vector distance based error measure is to be used for machine failure prediction”) but for the recitation of additional generic computer components (“non-transitory computer readable medium”). Thus, none of the additional elements integrate the abstract idea into a practical application and the claim is directed towards an abstract idea.
Claims 11-13 and 18:
Claims 11-13 and 18 recites, the system comprising: at least one computer system having at least one processor and Page 4 of 13Application No. 16/392,709 Docket No. AMICP0111 USa at least one memory communicably coupled thereto, perform by a method of Claims 1-3 and 8, thus generic computer components upon which to execute the recited abstract idea (MPEP 2106.05(f)). Therefore, Claims 11-13 and 18 are rejected for reasons set forth in the rejection of claim 1-3 and 8, respectively.
Claim 14:
Claim 14 dependent on Claim 11, recites the additional mental process and mathematical steps of abstract ideas (“wherein the error threshold value corresponding to the elementary sequence of the machine failure sequence with the predetermined depth value is based on a predetermined constant coefficient and δ refers to the standard deviation of the plurality of basic memory depth values in the target sequence”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.
Claim 14 defer from the claim 4 as claim 14 changes does include eliminated part “and δ refers to the standard deviation of the plurality of basic memory depth values in the target sequence”. 
Claim 15:
Claim 15 dependent on Claim 14, recites the additional mathematical steps of abstract ideas (“wherein the predetermined constant coefficient is 1/1800”) but no additional elements that could provide a practical application nor provide significantly more to abstract idea.


Prior Art Rejection
Claims 1-5, 7-8, 10-15, 18 and 21 have been searched, but have not been rejected with respect to prior art under 35 USC 102 nor 35 USC 103. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOKESHA G PATEL/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122